Case 3:19-CV-06421-FLW-T.]B Document

Js 44 (Rev. 06/17)

1-1 Filed 02/21/19 Page 1 of 1 Page|D: 5

CIVIL COVER SHEET

'1“11£.'15'4=4 civil cover sheet and the information contained herein neither replace nor supplement thc l'il_ing and service ul`pleadings or other papers as required by law, except as
provided by legal rules of coun_ This forml approved by the Judicial Confcrence ofthe Unllcd Stnles in Seplcmber 1974, is required for the usc ofthe Clerk of Court ior the
purpose eliminating thc civil docket sheet (SEE INSTRUCT/ONS ON NEXT PAGE OF TH/S FORM.)

 

leibaci< \K/'§r%11§111st
l\/lichae| H. G|uck
Christopher |Vl. Wa|rath
(b) County of Residence ofFirst Listed Plaintifl` MOan`lOuth
(EXCEPT[NU.S. PLAINTIFF CASES)

(C) Attomeys {HrmName, Address, and Telephane Number)
G|uck Wa|rath. LLP

11 WharfAvenue, Suite 4, Red Bank, NJ 07701
P: 732-530-8822

NTS
nsurance Company

Alil§il"`i?<`!§r 81

County of Residence of First Listed Def`endant _
(lN U.S. PLA[NTIFFCASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (l/`Known)
l\/|e|issa J. Brown, Esquire
l\/larks, O'Nei||l O‘Brien, Doherty & Ke||yl P.C.,
535 Route 38 East, Suite 501, Cherry Hi||, NJ 08002 P; 856-663-4300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Bax On/y) Hl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plainllj"
(For Di\'ersi!y Cases On/y) and One Boxfbr Def:ndanr)
13 1 U_S. Goverrmlent 0 3 Federal Question PTF DEF PTF DEF
Pla.intiff (U.S. Gavernmenl Nr)l a Parry) Cilizen of'l`his State g 1 ij 1 lncorporated or Principal Place D 4 Cl 4
ofBusiness In This State
|J 2 U_S. Govemment 5 4 Diversity Citizen of Another State 13 2 13 2 incorporated and Principal Place Cl 5 g 5
Defenda.nt (lndicate Ci/izenship of Parlie: in llem [ll) ofBusiness In Another State
Ci!izen or Subject ofa |:l 3 |:l 3 Foreign Nation Cl 6 U 6
Fm'cign i'.']i:il.lnl‘r\¢l
IV. NATURE OF SUIT (P!ai;e an "X" in One Bax Oiii_i~i Click here for' Nul:urc oFSLlii Code Di:scrl lions.
[ COUTRAC!` TORTS FDRFEITUREIFE’_\'ALTY BANKRUPTCY UTH ER STATUTF.S 1
ix 110 lnsurance PERSONAL INJURY PERSONAL INJ`URY Cl 625 Drug Related Seizure C] 422 Appea.l 28 USC 158 |:l 375 False Claims Act
D 120 Marine El 310 Airpla.ne ij 365 Fersonal lnjury - of Propei‘ty 21 USC 881 0 423 Withd.rawal D 376 Qui Tam (31 USC
Cl 130 Miller Act |J 315 Airplane Produc! Produ\:t l.iability [j 690 Other 28 USC 157 3729(3))
El 140 Negotiable [nstrumerit Liability Cl 367 Heallh Card 13 400 State Reapportionmenl
D 150 Recovery ovaerpayment El 320 Assaulr, Libel & Pharmaceutical P FE`. Cl 410 Ant'itrust
& Eriforeement ofJudgment Slander Personal lnjury Cl 820 Copyrights Cl 430 Banks and Banking
El 151 Medjca.re Act ij 330 Federal Employers’ Product Liability 13 830 Patent Cl 450 Commerce
D 152 Recovery of Def`aulted Liability ij 368 Asbeslos Persona.l Cl 835 Patent - Abbreviated El 460 Deportation
Student Loans D 340 Marine lnjury Product New Drug Application CJ 470 Racketeer Influenced and
(Excludes Veterans) CI 345 Man`ne Product Liability ij 840 Trademark Corrup! Organizations
|:l 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOB SC|'C[AL SECU-§l'l"\' D 480 Consumer Credir
ofVeteran’s Ber\eflts Cl 350 Motor Vehicle 13 370 Other Fraud IJ 710 Fair Labor Sta.ndards Cl 861 HIA (139511) U 490 Cable/SatTV
g 160 Stockholders' Suits C] 355 Motor Vehicle Cl 371 Truth in Lend.ing Act 13 862 Black Lu.ng (923) |J 850 Secu.rities/Commodities/
Cl 190 Ot.her Conu'act Product Liability ij 380 Odier Personal |:l 720 Labor/Ma.nagemenl |j 863 DIWC/DIWW (405(g)) Exchange
Cl 195 Conu'act Product Liability D 360 Other Personal Properry Damage Re|ations El 864 SSID Title XVI D 890 Other S\atutory Actions
D 196 Franchise lnjury Cl 385 Property Damage ij 740 Railway Labor Act El 865 RSI (405(g)) Cl 891 Agricultural Acts
Cl 362 Personal 1njury - Producl Liabi1ity ij 751 Family and Medieal D 893 Environmenta] Mutters
Medjcal Malpracl:ice Leave Act D 895 Freedom ofInformation
l REAL. PROPERT\!' ClVIL RIGH'I`S PRlSONER PI:`.TIT!ONL Cl 790 Other Labor Litigation FEDERAL TAX'SUITS Act
0 210 Land Condemnation Cl 440 Other Civil Rights Habeas Corpus: Cl 791 Employee Retirement Cl 870 Taxes (U.S. Plaintiff 13 896 Arbitration
Cl 220 Foreclosure D 441 Voting D 463 Alien Detainee lncome Security Act or Defendant) El 899 Admi.nistrative Procedure
Cl 230 Rent Lease & Ejecl:ment D 442 Employmen! C] 510 Mol'ions to Vacate 0 871 IRS_Third Pany Act/Review or Appea.l of
Cl 240 Torts to Land 13 443 Housiny Sentence 26 USC 7609 Agency Decision
Cl 245 Tort Product Liability Accommodations D 530 General CJ 950 Cons|.itulionality of
U 290 All Othf:r Real Property Cl 445 Amer_ w/Disabilities - U 535 Dealh Penalty 1'Ml\1'lGRATlON State Statutes
Employment Other: Cl 462 Naturalization Application
El 446 Amer. w/Disabiliries - D 540 Mandamus & Other Cl 465 Other Immigratiori
Other |j 550 Civil Righls Actions
U 448 Educat.ion ij 555 Prison Condition
U 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an "X" in One Box On/y)

Cll Origina| XZ Remr\ved from
Procecding S't:ste Court

Cl 3 Remanded from
Appellate Court

04

Reinstated or 13 5 Transfen-ed from El 6 Multidistrict ij 8 Multidistrict
Reopened Another Djstrict Litigmiun - Litlgation ~
(.YE¢:.J;_E»} Tru_nsf`er Direct File

 

28 U_S.C. 5 1332

Brief description of cause:

VI. CAUSE OF ACTION

 

Cite the U_S. Civil Statute under which you are filing (Da nor vice jurisdictional smrur¢»_s unless diversiry):

lnsurance coverage declaratory judgment and bad faith

 

 

 

VII. REQUESTED IN El cHEcK iF THIS ls A CLASS ACTION DEMAND $ CHECK YES Only if demanded ir1 Complaimf
COMPLAINT: UNDER RULE 23, F R.Cv,P JURY DEMAND: El Yes NNo
VIII. RELATED CASE(S) _ 1
IF ANY (See mslructlon.r).' JUDGE _ DOCKET NUMBER
ME\' OF Ri~:mm)
02/21/19 M

 

FUR OF["ICE USE ONL\"

RECEIPT # AMOUNT APPL¥ING IFP

---.__.

JUDGE MAG. JUDGE

